Filed Pursuant to Rule 433 Registration No. 333-148513 September 27, 2010 PRICING TERM SHEET (To Preliminary Prospectus Supplement dated September 27, 2010) Issuer: Alabama Power Company Security: Series 2010A 3.375% Senior Notes due October 1, 2020 Expected Ratings:* A2/A/A+ (Moody’s/Standard & Poor’s/Fitch) Size: Initial Public Offering Price: 99.840% Maturity Date: October 1, 2020 Treasury Benchmark: 2.625% due August 15, 2020 US Treasury Yield: 2.519% Spread to Treasury: +87.5 basis points Re-offer Yield: 3.394% Coupon: 3.375% Make-Whole Call: T+15 basis points Interest Payment Dates: April 1 and October 1 of each year beginning April 1, 2011 Format: SEC Registered Denominations: $1,000 and any integral multiple thereof CUSIP: 010392FC7 Trade Date: September 27, 2010 Expected Settlement Date: October 5, 2010 (T+6) Joint Book-Running Managers: BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC Morgan Keegan & Company, Inc. Co-Managers: SunTrust Robinson Humphrey, Inc. CastleOak Securities, L.P. *Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Alabama Power Company collect at 1-205-257-3385, BNY Mellon Capital Markets, LLC toll free at 1-800-269-6864, J.P. Morgan Securities LLC toll free at 212-834-4533 and Morgan Keegan & Company, Inc. toll free at 1-800-366-7426.
